Exhibit 10.38
Execution Copy
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
SUBLICENSE AGREEMENT
THIS AGREEMENT is dated effective January 8, 2007,
AMONG:
ALNYLAM PHARMACEUTICALS, INC., a corporation duly incorporated under the laws of
the State of Delaware and having an office at 300 Third Street, 3rd Floor,
Cambridge, MA 02142
          (“Alnylam”)
AND:
INEX PHARMACEUTICALS CORPORATION, a corporation duly incorporated under the laws
of the Province of British Columbia and having an office at 100 — 8900 Glenlyon
Parkway , in the City of Burnaby, in the Province of British Columbia, V5J 5J8
          (the “Inex”)
          WHEREAS:
A. Inex is the exclusive licensee of certain Patents (as defined below) owned by
the University of British Columbia (the “University”) under a License Agreement
dated effective July 1, 1998, as amended (as so amended, the “University License
Agreement”).
B. Inex and Alnylam have entered into a License and Collaboration Agreement of
even date with this Agreement (the “LCA”) and have entered into a Consent
Agreement with the University of even date with this Agreement (the “Consent
Agreement”);
C. Under Section 6.4 of the LCA, the parties are to enter into a separate
agreement pursuant to which Inex is to sublicense certain of its rights under
the University License Agreement to Alnylam; and
D. This Agreement is such separate agreement.
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the mutual covenants herein set forth, the parties hereto have covenanted
and agreed as follows:

1.0   DEFINITIONS:

1.1 In this Agreement, unless a contrary intention appears, the following words
and phrases shall mean:

  (a)   “1999 CRA”: the Collaborative Research Agreement between Inex and the
University dated effective January 1, 1999 and successor agreements thereto.    
(b)   “2007 CRA”: the Collaborative Research Agreement between Inex and the
University dated effective January 1, 2007 and successor agreements thereto

1



--------------------------------------------------------------------------------



 



  (c)   “Affiliate” or “Affiliated Company” or “Affiliated Companies”: with
respect to any specified person, any other person that directly controls, is
controlled by, or is under common control with, such specified person. For the
purposes of this Article 1.1(b), “control” shall mean:

  (i)   in the case of corporate entities, the direct or indirect ownership of
at least 50% of the stock or participating shares entitled to vote in the
general meeting of shareholders, and     (ii)   in the case of a partnership or
other legal entity, ownership of at least 50% interest in the income or at least
a 50% interest in the power to direct the management or policies of such entity.
    For the purposes of this Agreement, the parties agree that Protiva
Biotherapeutics Inc. shall not be an Affiliate of Inex.

  (d)   “Alnylam Field”: means the use of Products for the treatment,
prophylaxis and diagnosis of diseases in humans.     (e)   “Confidential
Information” means any and all information and data, and all scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information or data, whether communicated in writing or orally or by
any other method, which is provided by one party to the other party in
connection with this Agreement.     (f)   “Date of Commencement”: July 1, 1998.
    (g)   “Discloser” means a party to this Agreement providing its Confidential
Information to the other party as Recipient.     (h)   “miRNA Product” means a
product containing, comprised of or based on native or chemically modified RNA
oligomers designed to either modulate a micro RNA transcript and/or provide the
function of a micro RNA transcript.     (i)   “Patent(s)”: all Valid Claims of
the following intellectual property:

  (i)   the Canadian, United States and foreign patents and/or patent
applications listed in Schedule “A”;     (ii)   Canadian, United States and
foreign patents issued from the applications listed in Schedule “A” and from any
and all divisionals and continuations of these applications;     (iii)   claims
of Canadian, United States and foreign continuation-in-part applications and of
the resulting patents, which are directed to subject matter specifically
described in the Canadian, United States, and foreign applications listed in
Schedule “A”     (iv)   claims of all foreign patent applications, and of the
resulting patents, which are directed to subject matter specifically described
in the Canadian and United States patents and/or patent applications described
in (i), (ii) or (iii) above; and

2



--------------------------------------------------------------------------------



 



  (v)   any reissues of United States, Canadian or foreign patents described in
(i), (ii), (iii) or (iv) above.

  (j)   “Product(s)”: any RNAi Product or miRNA Product that, the manufacture,
use or sale of which would, but for the license granted herein, infringe a Valid
Claim of one or more of the Patent(s).     (k)   “Recipient”: means a party to
this Agreement receiving Confidential Information of the other party as
Discloser.     (l)   “Related Parties”: means Alnylam’s Affiliates and its and
their sublicensees.     (m)   “RNAi Product” means a product containing,
comprised of or based on small interfering RNAs or small interfering RNA
derivatives or other moieties effective in gene function modulation and designed
to modulate the function of particular genes or gene products by causing
degradation of a target mRNA to which such small interfering RNAs or small
interfering RNA derivatives are complementary, and that is not an miRNA Product.
    (n)   “Technology”: the Patent(s) and any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, being invented,
developed and/or acquired by the University solely or jointly with Inex relating
to the Patent(s) as listed in Schedule “A” hereto, as amended from time to time,
including, without limitation, all research, data, specifications, instructions,
manuals, papers or other materials of any nature whatsoever, whether written or
otherwise, relating to same.     (o)   “UBC Trade-marks”: any mark, trade-mark,
service mark, logo, insignia, seal, design, symbol, or device used by the
University in any manner whatsoever.     (p)   “Valid Claim”: shall mean either:

  (i)   a claim of an issued and unexpired patent included within the
Technology, which has not been held unenforceable, unpatentable or invalid by a
court or other governmental agency of competent jurisdiction, and which has not
been admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or     (ii)   a claim in a hypothetical issued patent corresponding
to a pending claim in a patent application within the Technology, provided that
if such pending claim has not issued as a claim of an issued patent within the
Technology within six years after the filing date of such patent application,
such pending claim shall not be a Valid Claim for purposes of this Agreement. In
the event that a claim of an issued patent within the Technology is held by a
court or other governmental agency of competent jurisdiction to be
unenforceable, unpatentable or invalid, and such holding is reversed on appeal
by a higher court or agency of competition jurisdiction, such claim shall be
reinstated as a Valid Claim hereunder.

3



--------------------------------------------------------------------------------



 



2.0 PROPERTY RIGHTS IN AND TO THE TECHNOLOGY:
2.1 The parties hereto hereby acknowledge and agree that the University owns any
and all right, title and interest in and to the Technology.
2.2 Alnylam shall, at the request of Inex, enter into such further agreements
and execute any and all documents as may be required to ensure that ownership of
the Technology remains with the University.
2.3 On the last working day of June of each and every year during which this
Agreement remains in full force and effect, Inex shall deliver in writing to
Alnylam the details of any Patents filed during the previous twelve month
period.

3.0   GRANT OF LICENSE :

3.1 In consideration of the Royalty payments reserved in this Agreement, and the
covenants on the part of Alnylam contained herein, Inex hereby grants to Alnylam
an exclusive worldwide sublicense under the rights granted Inex in the
University License Agreement to use and sublicense the Technology to research,
develop, manufacture, have made, distribute, import, use, sell and have sold
Products in and for the Alnylam Field on the terms and conditions hereinafter
set forth during the term of this Agreement.
3.2 Subject to the terms and conditions of this Agreement and the LCA, Alnylam
hereby grants Inex:

  (a)   a non-exclusive, royalty-free license under Alnylam’s rights in the
Technology solely for the purposes of performing (i) Inex’s obligations under
the Collaboration (as defined in the LCA) with respect to Products in accordance
with the Research Plan as set forth in Article 3 of the LCA, and (ii) the
Manufacturing Activities (as defined in the LCA). Such license does not include
the right to grant sublicenses except to subcontractors of Inex permitted under
Section 3.5 of the LCA or the Supply Agreement (as defined in the LCA).     (b)
  an exclusive, royalty-free license under Alnylam’s rights in the Technology to
develop, manufacture and commercialize Inex Royalty Products (as defined in the
LCA) for the treatment, prophylaxis and diagnosis of diseases in humans in and
for the Territory (as defined in the LCA). Such license includes the right to
grant sublicenses as provided in Section 6.2 of the LCA.

3.3 Notwithstanding anything to the contrary in this Article 3, the parties
acknowledge and agree that the University may use the Technology without charge
in any manner whatsoever for non-commercial research, scholarly publication,
educational or other non-commercial use.

4.0   SUBLICENSING:

4.1 [Intentionally omitted].
4.2 Alnylam shall have the right to grant sublicenses to third parties and to
its Affiliates with respect to the Technology upon written notice to Inex and
the University, provided that:

4



--------------------------------------------------------------------------------



 



  (a)   Alnylam will cause the Affiliate or third party so sublicensed (i) to
perform the terms of this Agreement as if such Affiliate or third party were
Alnylam hereunder; (ii) to represent that such Affiliate or third party is not,
as of the effective date of the relevant sublicense agreement, engaged in a
dispute with the University; and (iii) to be subject to a written sublicense
agreement that contains terms consistent with the terms of this Agreement as
described in Section 4.2(c) and that provides that the University is a third
party beneficiary of, and has the right to enforce directly against the
sublicensee, the terms in such sublicense agreement that are consistent with the
terms listed in Section 4.2(c)(ii); and     (b)   any Affiliate so sublicensed
shall confirm in writing that it agrees to be bound by the terms and conditions
of this Agreement, including without limitation, the covenants in this Agreement
to pay any amounts due to Inex under the terms of this Agreement. The
obligations and liabilities of such Affiliate and Alnylam under this Agreement
shall be joint and several and Inex shall not be obliged to seek recourse
against an Affiliate before enforcing its rights against Alnylam. For greater
certainty it is hereby confirmed that any default or breach by an Affiliate of
any term of this Agreement will also constitute a default by Alnylam under this
Agreement.     (c)   As used in this Section 4.2, the “terms of this Agreement”
means (i) the terms set forth in this Agreement; (ii) terms in such sublicense
agreement consistent with Sections 1.3, 1.7, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7,
2.8 and 2.13 of the Consent Agreement among Alnylam, Inex and the University of
even date with this Agreement; and (iii) other customary and reasonable terms,
including but not limited to terms relating to breach and termination, that are
consistent with Alnylam’s obligations to Inex under this Agreement and the LCA.

4.3 Alnylam will furnish Inex with a copy of each sublicense granted within
30 days after execution. Any such copy may contain reasonable redactions as
Alnylam may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of this Agreement. If
the University requests of Inex that a less redacted version of any sublicense
be provided to the University, Alnylam agrees to discuss in good faith with Inex
and the University the University’s concerns.
4.4 Any sublicense (including any sublicense granted to an Affiliate) granted by
Alnylam shall contain covenants by the sublicensee to observe and perform
similar terms and conditions to those in this Agreement and those terms set
forth in Section 4.2(c), including, without limitation, a restriction on the
grant of further sublicenses without notice to Inex and the University.
4.5 Any sublicense granted by Alnylam hereunder shall survive termination of the
licenses or other rights granted to Alnylam under this Sublicense Agreement, and
be assumed by Inex as long as (a) the sublicensee is not then in breach of its
sublicense agreement, (b) the sublicensee agrees in writing to be bound to Inex
as a sublicensor and to the University under the terms and conditions of this
Agreement, and (c) the sublicensee agrees in writing that in no event shall Inex
assume any obligations or liabilities, or be under any obligation or requirement
of performance, under any such sublicense extending beyond Inex’s obligations
and liabilities under this Agreement.

5



--------------------------------------------------------------------------------



 



5.0 ROYALTIES AND CONSIDERATION:
5.1 The parties acknowledge and agree that the consideration for the rights
granted Alnylam to the Technology under this Agreement, and the consideration
for the rights granted by Inex to Alnylam to other technologies under the LCA,
is the payment by Alnylam of milestones and royalties in accordance with the
terms of Article 7 of the LCA (“Royalty” or “Royalties”).
5.2 [Intentionally omitted]
5.3 [Intentionally omitted]
5.4 [Intentionally omitted]
5.5 [Intentionally omitted]
5.6 [Intentionally omitted]
5.7 [Intentionally omitted]
5.8 [Intentionally omitted]
5.9 [Intentionally omitted]
5.10 [Intentionally omitted]
5.11 [Intentionally omitted]
5.12 [Intentionally omitted]
5.13 [Intentionally omitted]
6.0 PATENTS:

6.1 Inex shall pay all costs of prosecuting and maintaining the Patents.
6.2 Inex shall have the right, with reasonable input from Alnylam, to identify
any process, use or products arising out of the Technology that may be
patentable and shall take all reasonable steps to apply for a patent in the name
of the University provided that Inex pays all costs of applying for,
registering, and maintaining the patent in those jurisdictions in which Inex
determines that a Patent is required.
6.3 On the issuance of a patent for the Technology Inex shall have the right to
become, and shall become the licensee of the same all pursuant to the terms
contained in the University License Agreement, and Alnylam shall have the right
to become, and shall become the sublicensee of such rights pursuant to the terms
contained in this Agreement.
6.4 (a) For the purposes of this Article 6.4, “Improvements” means, in respect
of any Patents: (i) any and all patents and any and all patent applications that
claim priority to such Patents (whether complete or incomplete or whether filed
or unfiled) including, but not limited to, provisional, non-provisional,
continuations and continuations-in-part, and divisional patent applications and
registrations in any jurisdiction world-wide; and (ii) any and all inventions
arising from such patents or patent applications whether patented or not.
Notwithstanding

6



--------------------------------------------------------------------------------



 



anything to the contrary in the University License Agreement, ownership of all
Improvements (A) that fall within clause (i) of this Section 6.4(a) will be
assigned to the University; and (B) that fall within clause (ii) of this
Section 6.4(a) will follow inventorship as determined by U.S. patent law, except
that the University will own all Improvements made by its employees, whether
alone or jointly with Inex, under the 1999 CRA or 2007 CRA.
     (b) Inex will promptly notify Alnylam of any disclosure under the 2007 CRA
of new UBC Intellectual Property (as that term is defined in the 2007 CRA)
created under the 2007 CRA that constitutes (a) INEX Collaboration IP or Joint
Collaboration IP under the LCA, or (b) INEX Technology (as that term is defined
in the LCA) to which Alnylam has a license under Section 6.1.1(a) of the LCA.
Inex will promptly provide to Alnylam such information regarding such new UBC
Intellectual Property as Alnylam may reasonably request including, but not
limited to, all information regarding such new UBC Intellectual Property that is
provided to Inex by the University. If requested by Alnylam within the six
(6) month period provided under Section 11.1.2 of the 2007 CRA, Inex will
exercise its Option under Section 11.1 of the 2007 CRA to make such new UBC
Intellectual Property subject to the terms of the University License Agreement
and this Agreement as requested by Alnylam.
6.5 Inex shall advise Alnylam in writing of all actions which it undertakes
concerning the application and maintenance of the Patents, and shall provide
copies of the substantive correspondence and documents which it sends or
receives in connection therewith.
6.6 Should Inex:

  (a)   discontinue pursuing one or more patent applications, patent protection
or patent maintenance in relation to the Patent(s) or any continuation,
continuation in-part, division, reissue, re-examination or extension thereof; or
    (b)   not pursue patent protection in relation to the Patent(s) in any
specific jurisdiction; or     (c)   discontinue or not pursue patent protection
in relation to any further process, use or products arising out of the
Technology in any jurisdiction;

then Inex shall provide Alnylam with notice of its decision to discontinue or
not to pursue such patent protection concurrently with the notice provided to
the University by Inex pursuant to Section 6.6 of the University License
Agreement.
6.7 [Intentionally omitted]
6.8 [Intentionally omitted]
7.0 WARRANTY:
7.1 [Intentionally omitted]
7.2 The parties acknowledge and agree that the International Sale of Goods Act
and the United Nations Convention on Contracts for the International Sale of
Goods have no application to this Agreement.
7.3 [Intentionally omitted]
7.4 [Intentionally omitted]

7



--------------------------------------------------------------------------------



 



7.5 In the event of an alleged infringement by a third party of the Technology
or any right with respect to the Technology, or any complaint by Alnylam
alleging any infringement by a third party with respect to the Technology or any
right with respect to the Technology, in each case that is licensed to Alnylam
under this Agreement, Alnylam shall, subject to Inex having first obtained the
University’s consent as required by Article 7 of the University License
Agreement, have the right to prosecute such litigation. Inex agrees to
co-operate reasonably, and to ensure that the University co-operates reasonably,
to the extent of executing all necessary documents and to vest in Alnylam the
right to institute any such suits, so long as all the direct or indirect costs
and expenses of bringing and conducting any such litigation or settlement shall
be borne by Alnylam and in such event all recoveries shall inure to Alnylam. In
the event of any litigation:

  (a)   Alnylam shall keep Inex fully informed of the actions and positions
taken or proposed to be taken by Alnylam (on behalf of itself or a sublicensee)
and actions and positions taken by all other parties to such litigation;     (b)
  solely to the extent that any final disposition of the litigation that will
restrict the claims in or admit any invalidity of any Patent(s) or significantly
adversely affect Inex’s rights, no such disposition of the litigation shall be
taken without full consultation with and approval by Inex, not to be
unreasonably withheld or delayed; and     (c)   Inex may elect to participate
formally in the litigation to the extent that the court may permit, but any
additional expenses generated by such formal participation shall be paid by Inex
(subject to the possibility of recovery of some or all of such additional
expenses from such other parties to the litigation).     (d)   [Intentionally
omitted]

7.6 In the event of an alleged infringement of the Technology or any third party
use of the Technology which is Confidential Information, Alnylam and Inex agree
that they shall reasonably cooperate to enjoin such third party’s use of the
Technology.
7.7 If any complaint alleging infringement or violation of any patent or other
proprietary rights is made against Alnylam (or a sublicensee of Alnylam) with
respect to the manufacture, use or sale of a Product, the following procedure
shall be adopted:

  (a)   Alnylam shall promptly notify Inex upon receipt of any such complaint
and shall keep Inex fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Inex (on behalf of itself or a
sublicensee),     (b)   all costs and expenses incurred by Alnylam (or any
sublicensee of Alnylam) in investigating, resisting, litigating and settling
such a complaint, including the payment of any award of damages and/or costs to
any third party, shall be paid by Alnylam (or any sublicensee of Alnylam, as the
case may be), and     (c)   [Intentionally omitted]     (d)   if as a result of
such suit it is decided that a Product infringes any valid claim on a patent
owned by another, Inex shall consider fair distribution of Royalty income.

8



--------------------------------------------------------------------------------



 



8.0 [INTENTIONALLY OMITTED]
9.0 PUBLICATION AND CONFIDENTIALITY:
9.1 As between Inex and Alnylam, the confidentiality, non-use and publication
provisions of Article 8 of the LCA shall apply to the Confidential Information
of the parties. Notwithstanding any termination or expiration of this Agreement,
such obligations shall survive and be binding upon the Recipient, its successors
and assigns.
9.2 [Intentionally omitted]
9.3 [Intentionally omitted]
9.4 [Intentionally omitted]
9.5 [Intentionally omitted]
9.6 Alnylam acknowledges that the policies of the University require that the
results of the University’s research be publishable, subject to Article 9.0 of
the University License Agreement. Inex agrees that it will promptly provide to
Alnylam any proposed publication or presentation provided to Inex by the
University under Section 9.6 of the University License Agreement that relates to
the rights sublicensed to Alnylam under this Agreement. Inex will provide such
proposed publication or presentation to Alnylam in a timely manner that provides
Alnylam with a reasonable period to review and comment on such proposed
publication or presentation within the timeframes allowed Inex under such
Section 9.6. If Alnylam identifies to Inex in any such proposed publication or
presentation any Objectionable Material (as that term is defined in Section 9.7
of the University License Agreement) or any patentable subject matter which
needs protection, then Inex will work with the University and use commercially
reasonable efforts to obtain for Alnylam the remedies available under
Section 9.7 of the University License Agreement including, if requested by
Alnylam, permitting Alnylam to participate in discussions with the University.
9.7 [Intentionally omitted]
9.8 [Intentionally omitted]
9.9 [Intentionally omitted]
9.10 [Intentionally omitted]
10.0 PRODUCTION AND MARKETING:
10.1 Alnylam shall not use any of the UBC Trade-marks or make reference to the
University or its name in any advertising or publicity whatsoever, without the
prior written consent of the University, except as required by law.
10.2 Alnylam shall use its reasonable commercial efforts to promote, market and
sell the Products and utilize the Technology and to meet or cause to be met the
market demand for the Products and the utilization of the Technology.
10.3 Alnylam acknowledges that if the University is of the view that Inex is in
breach of Article 10.2 of the University License Agreement, the University shall
notify Inex and Inex and the University shall appoint a mutually acceptable
person as an independent evaluator to

9



--------------------------------------------------------------------------------



 



conduct the evaluation set forth in Article 10 of the University License
Agreement. Alnylam will have the right to participate in any such process, and
agrees to cooperate reasonably with Inex, at Inex’s expense, in such process.
10.4 [Intentionally omitted]
10.5 [Intentionally omitted]
10.6 [Intentionally omitted]
10.7 [Intentionally omitted]
10.8 Alnylam agrees that it shall deliver to Inex an annual report, due on
December 31 of each year during the term of this Agreement, which summarizes the
major activities Alnylam has undertaken in the course of the preceding 12 months
to develop and commercialize and/or market the Technology. The report will
include an outline of the status of any Products in clinical trials and the
existence of any sublicenses of the Technology.
11.0 ACCOUNTING RECORDS:

11.1 [Intentionally omitted
11.2 [Intentionally omitted]
11.3 [Intentionally omitted]
11.4 [Intentionally omitted]
11.5 During the term of this Agreement and thereafter, Inex shall use reasonable
efforts to ensure that all accounting or similar information provided to Inex or
its representatives remains confidential and is treated as such by Inex and the
University.
12.0 INSURANCE:

12.1 [Intentionally omitted]
12.2 [Intentionally omitted]
12.3 Alnylam shall either:

  (a)   demonstrate to Inex’s reasonable satisfaction that Alnylam has a program
of self insurance no less adequate than that which a reasonable and prudent
businessperson carrying on a similar line of business would require; or     (b)
  sixty (60) days prior to the earlier of the start of any human clinical trials
or other Product testing involving human subjects by Alnylam or any sublicensee
or the first sale of any Product by Alnylam, procure and maintain clinical
trials, public liability, product liability and errors and omissions insurance
in reasonable amounts, with a reputable and financially secure insurance
carrier.

12.4 Alnylam shall ensure that any and all such policies of insurance required
pursuant to this Article 12.3(b) shall include the University, its Board of
Governors, faculty, officers, employees, students, and agents as additional
insureds.

10



--------------------------------------------------------------------------------



 



13.0 ASSIGNMENT:
13.1 This Agreement may not be assigned or otherwise transferred, nor may any
right or obligation hereunder be assigned or transferred, by either party by
operation of law or otherwise, without the prior written consent of the other
party; provided, however, that either party may, without the other party’s
consent, assign this Agreement and its rights and obligations hereunder in whole
or in part to an Affiliate or, to a party that acquires, by merger, sale of
assets or otherwise, all or substantially all of the business of such party to
which the subject matter of this Agreement relates; and provided, further, that
any assignment of rights and/or obligations under this Agreement shall be
subject to the terms and conditions of the UBC License, the Consent Agreement
and the LCA. Any attempted assignment not in accordance with this Section 13.1
shall be void. The assigning party shall remain responsible for the performance
by its assignee of this Agreement or any obligations hereunder so assigned to
such assignee.
14.0 GOVERNING LAW AND ARBITRATION:
14.1 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada in force therein
without regard to its conflict of law rules. All parties agree that by executing
this Agreement they have attorned to the jurisdiction of the Supreme Court of
British Columbia. Subject to Articles 14.2 and 14.3, the courts of British
Columbia shall have exclusive jurisdiction over this Agreement.
14.2 In the event of any dispute arising between the parties concerning this
Agreement, its enforceability or the interpretation thereof, the same shall be
settled by a single arbitrator appointed pursuant to the provisions of the
Commercial Arbitration Act of British Columbia, or any successor legislation
then in force. The place of arbitration shall be Vancouver, British Columbia.
The language to be used in the arbitration proceedings shall be English.
14.3 Article 14.2 shall not prevent a party hereto from applying to a court of
competent jurisdiction for interim protection such as, by way of example, an
interim injunction.
14.4 Notwithstanding the rest of this Article 14, if a ruling by a court or
arbitral authority on any dispute between Inex and Alnylam, regarding the
interpretation of this Agreement, could reasonably affect the interpretation of
this Agreement, then on receipt of notice of such a dispute from Inex, the
University may elect to apply to join in such proceeding.

  (a)   If the University is permitted to join in such proceeding it shall be
bound by the decision of such court or arbitral authority, in so far as the
interpretation of such decision could reasonably affect the interpretation of
this Agreement.     (b)   If the University elects not to join in such
proceeding (for reasons other than not being permitted to join) then the
University hereby agrees to be bound by the decision of such court or arbitral
authority, in so far as the interpretation of such decision could reasonably
affect the interpretation of this Agreement.     (c)   If the University is not
permitted to join in such proceeding, then the University shall not be bound by
the decision of such court or arbitral authority.

11



--------------------------------------------------------------------------------



 



If Inex and the University retain common counsel to represent them for the
purposes of any such proceeding, then Inex shall bear all costs of such counsel.
If the University retains independent counsel, then Inex will bear one-half of
the cost of such counsel.
15.0 NOTICES:
15.1 All payments, reports and notices or other documents that any of the
parties hereto are required or may desire to deliver to any other party hereto
may be delivered only by personal delivery or by registered or certified mail,
or fax, all postage and other charges prepaid, at the address for such party set
forth below or at such other address as any party may hereinafter designate in
writing to the others. Any notice personally delivered or sent by fax shall be
deemed to have been given or received at the time of delivery, or transmission
of the fax. Any notice mailed as aforesaid shall be deemed to have been received
on the expiration of five days after it is posted, provided that if there shall
be at the time of mailing or between the time of mailing and the actual receipt
of the notice a mail strike, slow down or labour dispute which might affect the
delivery of the notice by the mail, then the notice shall only be effected if
actually received.

     
If to Alnylam, to:
  ALNYLAM PHARMACEUTICALS, INC.
300 Third Street
Cambridge, MA 02142
Attention: Chief Executive Officer
Facsimile No.: (617) 551-8101
 
   
and:
  FABER DAEUFER & ROSENBERG PC
950 Winter Street, Suite 4500
Waltham, MA 02451
Attention: Sumy Daeufer
Facsimile No.: 781-795-4747
 
   
If to Inex:
  Director, Business Development
Inex Pharmaceuticals Corporation
100 — 8900 Glenlyon Parkway
Burnaby, British Columbia
V5J 5J8
Telephone: (604) 419-3200
Fax: (604) 419-3202

16.0 TERM:
16.1 This Agreement and the license granted hereunder shall terminate on the
expiration of a term of 20 years from the Date of Commencement or the expiration
of the last Patent, whichever event shall last occur, unless earlier terminated
as a result of the termination of Alnylam’s rights to INEX Technology (as that
term is defined in the LCA) under the LCA. Upon expiry of the term of this
Agreement (but not on earlier termination of this Agreement for any other
reason) Alnylam shall thereafter have, in perpetuity, a fully paid-up world wide
license to use and sublicense the Technology and to manufacture, have made,
distribute, import, use and sell Products in the Alnylam Field, without further
payment of Royalties to Inex. The parties acknowledge that, (a) upon termination
of the LCA under certain circumstances, Alnylam’s license under this Agreement
will become paid-up; (b) notwithstanding such license becoming paid-up, Alnylam
will be responsible for the payment to the University, or for the reimbursement
to Inex, of the amounts due the University from Inex under the University
License Agreement

12



--------------------------------------------------------------------------------



 



arising out of Alnylam’s activities under the licenses granted under this
Agreement; (c) such payments will be based on the amounts that would have been
due Inex under the LCA had the LCA not been terminated; and (d) except for
becoming paid-up, the license granted Alnylam under this Agreement will not
change as a result of such termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination. Any expiration or termination of this Agreement shall
be without prejudice to the rights of either Party against the other accrued or
accruing under this Agreement prior to expiration or termination, including
without limitation the obligation to pay royalties sold prior to such expiration
or termination.
17.0 [INTENTIONALLY OMITTED]
18.0 MISCELLANEOUS COVENANTS OF LICENSEE:

18.1 [Intentionally omitted]
18.2 [Intentionally omitted].
18.3 Alnylam shall comply with all laws, regulations and ordinances, whether
Federal, Provincial, Municipal or otherwise with respect to the Technology
and/or this Agreement.
18.4 [Intentionally omitted]
18.5 [Intentionally omitted]
19.0 [INTENTIONALLY OMITTED]

20.0 GENERAL:
20.1 [Intentionally omitted].
20.2 Nothing contained herein shall be deemed or construed to create between the
parties hereto a partnership or joint venture. No party shall have the authority
to act on behalf of any other party, or to commit any other party in any manner
or cause whatsoever or to use any other party’s name in any way not specifically
authorized by this Agreement. No party shall be liable for any act, omission,
representation, obligation or debt of any other party, even if informed of such
act, omission, representation, obligation or debt.
20.3 Subject to the limitations hereinbefore expressed, this Agreement shall
inure to the benefit of and be binding upon the parties, and their respective
successors and permitted assigns.
20.4 No condoning, excusing or overlooking by any party of any default, breach
or non-observance by any other party at any time or times in respect of any
covenants, provisos, or conditions of this Agreement shall operate as a waiver
of such party’s rights under this Agreement in respect of any continuing or
subsequent default, breach or non-observance, so as to defeat in any way the
rights of such party in respect of any such continuing or subsequent default or
breach and no waiver shall be inferred from or implied by anything done or
omitted by such party, save only an express waiver in writing.
20.5 No exercise of a specific right or remedy by any party precludes it from or
prejudices it in exercising another right or pursuing another remedy or
maintaining an action to which it may otherwise be entitled either at law or in
equity.

13



--------------------------------------------------------------------------------



 



20.6 Marginal headings as used in this Agreement are for the convenience of
reference only and do not form a part of this Agreement and are not be used in
the interpretation hereof.
20.7 The terms and provisions, covenants and conditions contained in this
Agreement which by the terms hereof require their performance by the parties
hereto after the expiration or termination of this Agreement shall be and remain
in force notwithstanding such expiration or other termination of this Agreement
for any reason whatsoever.
20.8 If any Article, part, section, clause, paragraph or subparagraph of this
Agreement shall be held to be indefinite, invalid, illegal or otherwise voidable
or unenforceable, the entire agreement shall not fail on account thereof, and
the balance of the Agreement shall continue in full force and effect.
20.9 [Intentionally omitted]
20.10 All amounts due and owing to Inex hereunder but not paid by Alnylam on the
due date thereof shall bear interest in Canadian dollars at the rate of one per
cent (1%) per month. Such interest shall accrue on the balance of unpaid amounts
from time to time outstanding from the date on which portions of such amounts
become due and owing until payment thereof in full.
20.11 This Agreement sets forth the entire understanding between the parties and
no modifications hereof shall be binding unless executed in writing by the
parties hereto.
20.12 Whenever the singular or masculine or neuter is used throughout this
Agreement the same shall be construed as meaning the plural or feminine or body
corporate when the context or the parties hereto may require.
[Signature page follows]

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have hereunto executed this
Agreement on the 8th day of January, 2007.

          Signed for and on behalf of
ALNYLAM PHARMACEUTICALS, INC.
by its duly authorized officer:
    /s/ John Maraganore     Name:   John Maraganore, Ph.D.    Title:   President
and Chief Executive Officer    Date: January 8, 2007   Signed for and on behalf
of
INEX PHARMACEUTICALS CORPORATION
by its duly authorized officer:
    /s/ Timothy M. Ruane     Name:   Timothy M. Ruane    Title:   President &
CEO   Date: January 8, 2007

 



--------------------------------------------------------------------------------



 



SCHEDULE A — SUBLICENSED PATENTS

 



--------------------------------------------------------------------------------



 



[**]
A total of 17 pages were omitted and filed separately with the Securities and
Exchange Commission.

 